Citation Nr: 1528893	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-47 161	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record. 

In March 2011, the Board remanded the issues in pertinent part for a VA examination, and in April 2013 the Board again remanded for compliance with the March 2011 remand request.  In July 2014 the Board denied service connection for a lung disorder and for asthma.  In April 2015 the Court of Appeals for Veterans' Claims (the Court) vacated the Board opinion denying service connection for a lung disorder and asthma, and adopted an April 2015 Joint Motion for Remand (JMR) as to these issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMR, the most recent VA examiner's opinion continues to be inadequate for purposes of adjudication because it fails to provide reasoning that discusses the specific symptomatology that the Veteran experienced in service as it pertains to the Veteran's claimed disabilities.  

Specifically, as noted in the previous remands, the Veteran has been diagnosed with asthma, upper airway resistance syndrome, bronchitis, and interstitial lung disease.  In March 2011, the Board noted the Veteran's multiple respiratory symptoms and diagnoses in service, including a February 1989 productive cough and that the Veteran was a smoker; a February 1994 retention examination finding of abnormal lungs due to bilateral inspiratory rales; March 1999 complaints of chest pain; June 1999 complaints of pain or pressure in the chest and a chronic cough; and, a June 1999 chest X-ray report showing calcified granulomas in both upper lungs.  

It was concluded in November 2006 that the Veteran had upper airway resistance syndrome.  The Veteran was seen in July 2007 with a productive cough.  The assessments were bronchitis, history of asthma/chronic obstructive pulmonary disease, stable interstitial lung disease and history of pneumonia.  On VA hospitalization in October 2007, the diagnoses were acute bronchitis and interstitial lung disease.  Given the existence of current disabilities that may be associated with service, the Board remanded the claims for VA examinations, and those were conducted in July 2011.  

In April 2013 the Board found the July 2011 examinations to be inadequate for rating purposes and remanded for clarification.  Specifically, the physician noted that the service treatment records showed no evidence of treatment records of asthma or other lung condition in service, and the June 1999 chest X-ray showing granulomas was not to the contrary, because granulomas are scars within the lung that usually arise from sites of prior infections, are usually benign, and do not cause lung problems.

The Board found that the physician's opinions were inadequate for rating purposes because they were based on at least a partially inaccurate factual premise where there were respiratory symptoms in service that were not addressed by the physician.  More fundamentally, the physician's opinion implied that there was no relationship between the current disabilities and service because there were no diagnoses of the diseases underlying these disabilities in service.  Under VA law, however, entitlement to service connection is warranted for a disease first diagnosed after separation from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A clarifying addendum to address all of the in-service symptoms and diagnoses noted above and provide an opinion as to whether any of the disabilities is related to service based on all of the evidence, and not simply the absence of a diagnosis in service, was requested on remand.  

The Joint Motion concludes that the examination conducted by VA on remand essentially restated the findings from the earlier report, which was found inadequate for evaluation purposes, merely listing the previous symptomatology without otherwise discussing its relevance.  Thus the matter was returned to the Board for the purposes of ordering an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a pulmonary examination with a physician to determine whether current respiratory disability including asthma and interstitial lung disease are related to service.

The physician should specifically address the February 1989 productive cough, a February 1994 retention examination finding of abnormal lungs due to bilateral inspiratory rales, March 1999 complaints of chest pain, the June 1999 complaints of pain or pressure in the chest and a chronic cough, and the in-service notations indicating that the Veteran was a smoker.  The physician should offer an opinion based on all of the evidence and the opinion should not be based solely on the absence of a diagnosis in service.  The examiner should determine whether any of these symptoms lead to any chronic pathology subsequently diagnosed.  The examiner should opine whether it is at least as likely as not that any current lung disability, including interstitial lung disease and asthma had its onset in service or is otherwise related to service.  A complete medical rationale for all opinions must be provided.
 
2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a lung disability and for asthma.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




